Citation Nr: 0509172	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-33 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from January 1970 to April 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran is currently assigned a 70 percent rating for 
post-traumatic stress disorder; service connection has not 
been established for any other disorder.  

3.  The veteran has a ninth grade education and he obtained a 
General Equivalency Diploma. 

4.  The veteran has maintained at best marginal employment 
since his discharge from service in 1972; he is a welder by 
trade and he is a musician.  

4.  The veteran currently meets the percentage criteria for a 
total disability rating based on individual unemployability 
due to service-connected disability, and in the judgment of 
the Board, the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected post-traumatic stress disorder. 





CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
(West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341(a), 4.1, 4.15, 
4.16(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
light of the full grant of benefits sought on appeal in this 
decision, it is clear that no further notification under the 
VCAA is necessary and no further assistance on VA's part is 
necessary to develop facts pertinent to the veteran's claim. 

The Board notes that a TDIU may be assigned where the 
schedular rating is less than total when the disabled person 
is, in the judgment of the Board, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  If there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2004).  It is 
also the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled, even though they fail to meet the 
percentage standards set forth in paragraph (a) of § 4.16.  
38 C.F.R. § 4.16(b) (2004).  In determining whether a veteran 
is entitled to a total disability rating based upon 
individual unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  38 
C.F.R. §§ 3.341(a), 4.19 (2004); Hersey v. Derwinski, 2 Vet. 
App. 91, 94-95 (1992).

The veteran is service-connected for post-traumatic stress 
disorder (PTSD) rated at 70 percent.  Service connection has 
not been established for any other disorder.
The veteran currently meets the percentage criteria for a 
TDIU as he is currently in receipt of one disability that is 
ratable at 60 percent or more.  38 C.F.R. § 4.16(a) (2004).  
The Board must also determine whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his PTSD.  

In VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, filed in September 
2002, the veteran reported that the date his PTSD affected 
full time employment was in 1972.  He further reported that 
he last worked full time for Artic Structures from June 2002 
to August 2002.  He indicated that he was a welder; he 
trained at a community college from 1974 to 1975.  He claimed 
that he left his last job because of his PTSD.  He maintained 
that he could not take the pressure at work and he was unable 
to deal with the people at work.  He noted that he felt as if 
he was being watched all the time and he did not like being 
around people.  Lastly, he indicated that he could not 
concentrate as his mind would 'wander off.'

In VA Form 21-4192, Request for Employment Information in 
Connection with Claim for Disability Benefits, dated in 
January 2003, an employer/supervisor from Artic Structures 
indicated that the veteran started work on July 8, 2002 and 
ended his employment on August 29, 2002.  The 
employer/supervisor noted that the veteran worked as a 
laborer/operator.  The employer/supervisor reported that the 
veteran's hours varied from 30 to 70 hours per week, and that 
the veteran left the job "due to reasons concerning his 
wife's health."  Lastly, the employer/supervisor noted that 
the veteran earned "$8,725.50" during his employment.   

A June 2003 VA PTSD examination report showed that the 
veteran reported that his income was limited to the amount he 
received for his service-connected disability, the amount he 
received from his wife per month, and the $200 he received 
when he worked two or three nights a week for four hours 
playing his music at one of the local bars.  The examiner 
indicated that the veteran still continued to have trouble 
with employment.  The examiner noted that the veteran 
reported that his previous job only lasted about six weeks 
because he got angry and had an altercation with the foreman 
and quit.  The examiner assigned a global assessment of 
functioning score of 42 for "serious symptoms."  

At the travel board hearing held in May 2004, the veteran 
provided sworn testimony that he had not had steady work at a 
40-hour week job since 1972.  The veteran explained that the 
$200 he received to play music was actually the amount he 
received in tips per month; he was under no contract with 
anyone at the establishment in which he played his music.  
The veteran claimed that the reason he used his wife as an 
excuse for quitting his last job was because he did not want 
the fact that he had a mental disorder listed on his 
employment records.  The veteran testified that he stopped 
playing music and he now stayed home and took care of his 
wife who suffered from multiple sclerosis.  [The Board notes 
that in an April 2004 rating decision, the RO awarded an aid 
and attendance allowance for the veteran's wife who suffers 
from multiple sclerosis.] 

By way of history, the Board notes that the claims file 
includes a VA inpatient treatment record that showed that the 
veteran was hospitalized for multiple drug abuse and 
situational depression from April 1976 to June 1976, during 
which time the veteran reported that he was currently unable 
to hold a job.  

A letter dated in April 1981 from the State of Alaska, 
Department of Education, Division of Vocational 
Rehabilitation, noted that the veteran had been a client with 
the facility since August 1980, and the objective was 
returning the veteran to employment.  

In VA Form 21-526, Veteran's Application for Compensation or 
Pension, filed in April 1983, the veteran reported that he 
was currently unemployed and he last worked in 1982.  The 
veteran also indicated that he had a ninth grade education, 
but he obtained his General Equivalency Diploma.  

A March 2002 VA PTSD examination report and a VA mental 
health treatment record dated in May 2002 showed that the 
veteran reported a work history of numerous jobs that usually 
ended due to his temper.  He recalled one on-the-job incident 
that occurred years ago in which he attacked somebody with a 
knife.  He reported that he had helped his brother-in-law in 
a landscaping business and that that summer he was working 
for someone doing some painting and drywalling for which he 
hoped to get a small mobile home for his assistance.  Lastly, 
he indicated that he developed into a fairly successful 
musician over the years; he played with several bands off and 
on through out the years, including traveling on tours.  

Lastly, in a statement received by the RO in April 2002, the 
veteran's ex-wife reported that she was married to the 
veteran from 1973 to 1983, during which time the veteran 
"never held a job for more than six months."  She recalled 
one time that she counted that he had 42 jobs in two years.  

The Board notes that the ability to work sporadically or 
obtain marginal employment is not substantially gainful 
employment.  38 C.F.R. § 4.16(a) (2004); Moore v. Derwinski, 
1 Vet. App. 356, 358 (1991).  Marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  38 C.F.R. § 4.16(a) (2004).  
Marginal employment may also be held to exist, on a facts 
found basis (including but not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Id.  Consideration is to be given in all claims 
to the nature of the employment and the reason for 
termination.  Id.  As established by the Bureau of the Census 
in 2000, 2001, 2002, and 2003, and noticed by VA, the average 
poverty thresholds for one person (unrelated individual) were 
$8,794, $9,039, $9,183 and $9,393, respectively.  See Poverty 
Threshold, 66 Fed. Reg. 59,304 (November 27, 2001) (effective 
September 25, 2001); Poverty Threshold, 67 Fed. Reg. 71,232 
(November 29, 2002) (effective September 24, 2002); Poverty 
Threshold, 68 Fed. Reg. 66,531 (November 26, 2003) (effective 
October 14, 2003); Poverty Threshold, 69 Fed. Reg. 76,978 
(December 23, 2004) (effective August 26, 2004).

There is not an exact accounting of record of the veteran's 
earnings for any given year.  In recent years, the veteran's 
reported earnings of $8,725.50 from Arctic Structures in 
2002, were less than the average poverty threshold, but 
coupled with any "tips" the veteran earned from playing 
music, the veteran's overall earnings that year might have 
exceeded the average poverty threshold for one person. 
Nevertheless, after the veteran's departure from Arctic 
Structures, the veteran reportedly had average earnings of 
$200 per month, which would have been approximately $2400 per 
year or less than the average poverty threshold for one 
person established by the Bureau of the Census.  The veteran 
now maintains that he no longer plays music.  Based on the 
veteran's work history since his discharge from service to 
recent years, the Board finds that even if the veteran's 
earnings may have exceeded the poverty threshold in 2002, the 
evidence shows that the veteran is only capable of 
maintaining marginal employment-which is not considered 
substantially gainful employment.     

The Board further finds that the evidence of record shows 
that the veteran's inability to follow a substantially 
gainful employment is attributable in large part to his PTSD.  
The veteran contends that he has been unable to maintain 
steady employment at any given time since his discharge from 
service due to his PTSD manifested in part by his anger.  The 
Board acknowledges that a 70 percent rating under the General 
Rating Formula for Mental Disorders contemplates occupational 
impairment, which includes occupational impairment due to 
difficulty in adapting to stressful circumstances.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).  The June 2003 VA 
examiner described the veteran's symptoms as serious.  Thus, 
the evidence shows that the veteran's PTSD significantly 
impacts his ability to follow substantially gainful 
employment, which has resulted in marginal employment at best 
throughout the years.  There are some inconsistent statements 
of record as to the reason for the veteran's departure from 
his job at Arctic Structures.  Nevertheless, all the reasons 
provided by the veteran are certainly consistent with the 
veteran's difficulty in adapting to stressful circumstances 
(such as work or caring for his wife) as the result of his 
PTSD.  Accordingly, in the Board's judgment, the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his PTSD.  


ORDER

A total disability rating based on individual unemployability 
due to service-connected disability is granted, subject to 
the law and regulations controlling the award of monetary 
benefits.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


